ACCEPTED
                                                                                                                    03-15-00211-CV
                                                                                                                            5104840
                                                                                                         THIRD COURT OF APPEALS
                                                                                                                    AUSTIN, TEXAS
                                                                                                               4/30/2015 3:16:59 PM
                                                                                                                  JEFFREY D. KYLE
                                                                                                                             CLERK
                               DAVID KLOSTERBOER & ASSOCIATES
                                     1301 E. COLLINS BLVD., SUITE 490
                                        RICHARDSON, TEXAS 75081
                                                                                              FILED IN
STEPHEN R. MARSH                     Not a Partnership or Professional Corporation.   3rd COURT OF APPEALS
ATTORNEY AT LAW                       All attorneys are Employees of The Travelers       DAUSTIN,     TEXAS
                                                                                          IRECT TEL: (214)  570-6292
                                                   Indemnity Company
smarsh@travelers.com
                                           And its Property Casualty Affiliates       4/30/2015 3:16:59570-6300
                                                                                          M AIN TEL : (214)   PM
LICENSED IN TEXAS AND UTAH                                                               FACSIMILE: (214) 570-6262
                                                                                        JEFFREY D. KYLE
                                                                                                Clerk
                                                   April 27, 2015

 Jeffrey D. Kyle
 Clerk of the Court
 Court of Appeals Third District of Texas
 P.O.Box 12547
 Austin, Texas 78711-2547

           Re:        Notice of Representation
                      Court of Appeals Number 03-15-00211-CV
                      Trial Court Case No. C2014-0085C
                      Douglas W. Kirk vs. Plano Independent School District, et al.
                      Court of Appeals, Third District of Texas
                      Our File No. 2014044477


 Honorable Clerk Kyle:

        I have been requested to serve as lead counsel for the Appellees in this case. Please
 designate me as lead counsel for the Appellees and add the following information to your records:

           Stephen R. Marsh
           Texas Bar No. 13019700
           1301 E. Collins Blvd., Suite 490
           Richardson, TX 75081
           Direct Telephone: 214-570-6292
           Telephone: 214-570-6300
           Facsimile: 1-855-748-3821

           Thank you for your consideration.

                                                        Very truly yours,




                                                        Stephen R. Marsh

 SRM/ltc
Cc:

Douglas W. Kirk, Pro Se
1850 Old Sattler Road
Canyon Lake, TX 78132